EXHIBIT 10.1

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 6th
day of February, 2014 (the “Effective Date”), by and between American Standard
Energy Corp., a Delaware corporation (the “Company”), and J. Steven Person, a
resident of Midland, Texas (“Employee”).
 
WHEREAS, the Company is an independent oil and natural gas production company
engaged in the acquisition and development of oil and natural gas properties.
The Company continues to grow and expand its operations and business
opportunities.  For purposes of this Agreement, and specifically the restrictive
covenants set forth herein, the aforementioned activities and all related
activities, of whatever nature, either being performed or planned by the Company
during any part of the term of this Agreement are to be considered as part of
“the Business” protected by this Agreement (sometimes also referred to as “the
Company’s Business”).
 
WHEREAS, Employee acknowledges that it is in Employee’s best interest to enter
into an employment relationship with the Company;
 
WHEREAS, the Company desires to employ the Employee as its President and Chief
Executive Officer, who shall perform such services as the Company's Board of
Directors (the “Board”) may direct;
 
WHEREAS, in the course of performing his duties for the Company, Employee is
likely to gain certain confidential and proprietary information belonging to the
Company, develop relationships that are vital to the Company’s goodwill, and
acquire other important benefits to which the Company has a protectable
interest; and
 
WHEREAS, the Company has agreed to hire Employee and Employee has agreed to
accept such employment by the Company upon the terms, conditions, and
restrictions contained in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, for and in consideration of the premises, and the agreements,
covenants, representations and warranties hereinafter set forth, and other good
and valuable consideration, the receipt and adequacy all of which are forever
acknowledged and confessed, the parties hereto hereby agree as follows as of the
Effective Date:
 
Section 1. Employment.  In reliance on the representations and warranties made
herein, the Company hereby agrees to retain Employee to be its President and
Chief Executive Officer, to perform services relating to ensuring that the
financial and business operations conform with the Company’s overall corporate
strategy, and to perform such duties and services as may from time to time be
assigned to Employee by the Board.
 
Section 2. Performance.  Employee shall use Employee’s best efforts and skills,
on a full-time basis, to perform the duties of his employment, as they may be
established from time to time by the Board, consistently with the position and
office occupied by the Executive.  
 
 
 

--------------------------------------------------------------------------------

 
Employee shall obey all rules and regulations of the Company, follow all laws
and regulations of appropriate government authorities, and be governed by any
and all decisions and instructions of the Board.
 
Section 3. Compensation.  Except as otherwise provided for herein, for all
services to be performed by Employee in any capacity hereunder, including
without limitation any services as an officer, director, member of any
committee, or any other duties assigned him, throughout the Employment Period
(as defined herein), the Company shall pay or provide Employee with the
following, and Employee shall accept the same, as compensation for the
performance of his undertakings and the services to be rendered by him:
 
(a) Base Salary. Employee will be entitled to an annual gross salary of
Two-Hundred Thousand Dollars and no cents ($200,000.00) (the “Base Salary”),
which shall be paid in accordance with the Company’s policies and
procedures.  Any and all increases to Employee's Base Salary shall be determined
by the Board in its sole discretion.  (References to “Board” in this Section 3
shall include any Compensation Committee of the Board, whichever shall have
taken action in the relevant circumstances.)
 
(b) Bonus.  In addition to the Base Salary, prior to the end of each fiscal
year, Employee shall be eligible to receive an annual bonus (the “Annual
Bonus”).  However, the decision to provide any Annual Bonus and the amount and
terms of any Annual Bonus shall be in the sole discretion of the Board.
 
(c) Equity Awards.  With respect to each fiscal year of the Company ending
during the Employment Period, Employee shall be eligible to receive an annual
long-term incentive award upon the terms and conditions as determined in the
sole discretion of the Board.
 
(d) Benefit Plans.  Employee shall receive, subject to the applicable plan,
contract, policy or agreement terms, all available employee benefit plans,
policies, practices, and arrangements, as may be offered by the Company from
time to time, including without limitation any stock option or equity plan,
defined benefit retirement plan, excess or supplementary plan, profit sharing
plan, savings plan, health and dental plan, disability plan, survivor income and
life insurance plan, executive financial planning program, other arrangement, or
any successors thereto, and such other benefit plans (collectively hereinafter
referred to as the “Benefit Plans”).  Employee’s eligibility and entitlement to
any compensation or benefit shall be determined in accordance with the terms and
conditions of the Benefit Plans and other applicable programs, practices, and
arrangements then in effect.
 
(e) Vacation and Fringe Benefits.  All fringe benefits and perquisites will be
in accordance with the Company’s existing policies, and the same may be amended
from time to time, in the Company’s discretion.
 
(f) Vehicle Allowance.  Employee shall be entitled to a car allowance of $1,000
per month, which shall be paid periodically together with Employee's Base
Salary.
 
(g) Withholding Taxes.  The Company shall have the right to deduct from all
payments made to Employee hereunder any federal, state, or local taxes required
by law to be withheld.
 
2

--------------------------------------------------------------------------------

 
 
(h) Expenses.  During Employee’s employment, the Company shall promptly pay or
reimburse Employee for all reasonable out-of-pocket expenses incurred by
Employee in the performance of duties hereunder in accordance with the Company’s
policies and procedures then in effect.  Such policies will be subject to change
in the Company’s discretion.
 
Section 4. Restrictions.
 
(a) Acknowledgements.  Employee acknowledges and agrees that during the term of
Employee’s employment because of the nature of Employee’s responsibilities and
the resources provided by the Company: (1) Employee will acquire valuable and
confidential skills, information, trade secrets, and relationships with respect
to the Company’s business practices and operations; (2) Employee may develop on
behalf of the Company a personal acquaintance and/or relationship with various
persons, including, but not limited to, customers and suppliers, which
acquaintances may constitute Employee’s only contact with such persons, and, as
a consequence of the foregoing, (3) Employee will occupy a position of trust and
confidence with respect to the Company’s affairs and the Business involved, as
described earlier, throughout the entire world; (4) the Company’s competitors,
both in the United States and internationally, consist of both domestic and
international businesses, and the services to be performed by Employee for the
Company involve aspects of both the Company’s domestic and international
business; and (5) it would be impossible or impractical for Employee to perform
his duties for the Company without access to the Company’s confidential and
proprietary information and contact with persons that are valuable to the
goodwill of the Company.  Therefore, Employee acknowledges that if he went to
work for or otherwise performs services for a third party engaged in a business
similar to the Business of the Company, the disclosure by Employee to a third
party of such confidential and proprietary information and/or the exploitation
of such relationships would be inevitable.
 
(b) Reasonableness.  In view of the foregoing and in consideration of the
remuneration to be paid to Employee, Employee agrees that it is reasonable and
necessary for the protection of the goodwill and business of the Company that
Employee make the covenants contained in this Agreement regarding the conduct of
Employee during and subsequent to Employee’s employment by the Company, and that
the Company will suffer irreparable injury if Employee engages in conduct
prohibited by this Agreement.
 
(c) Non-Compete.  During the term of Employee’s employment by the Company, and
for a period of twelve (12) months following termination of employment, in the
event that Employee voluntarily terminates his employment with the Company or
Employee is terminated for Cause, neither Employee nor any other person or
entity with Employee’s assistance, shall manage, operate, control, be employed
by, solicit sales for, participate in, advise, consult with, or be connected
with the ownership, management, operation, or control of any business within the
United States which is engaged, in whole or in part, in any business that is
directly competitive with the Company’s Business or any portion thereof.
 
(d) No Raiding.  In addition, during the term of Employee’s employment by the
Company, and for a period of twelve (12) months following termination of
employment, in the event that Employee voluntarily terminates his employment
with the Company or Employee is terminated for Cause, neither Employee nor any
person or entity with his assistance nor any
 
 
3

--------------------------------------------------------------------------------

 
entity which Employee or any person with his assistance or any person who he
directly or indirectly controls shall, directly or indirectly, (1) solicit or
take any action to induce any employee of the Company to quit or terminate their
employment with the Company or the Company’s affiliates, or (2) employ as an
employee, independent contractor, consultant, or in any other position, any
person who was an employee of the Company or the Company’s affiliates during the
aforementioned period.
 
(e) Confidentiality.  Without the express written consent of the Company,
Employee shall not at any time (either during or after the termination of
Employee’s employment) use (other than for the benefit of the Company) or
disclose to any other business entity proprietary or confidential information
concerning the Company, any of their affiliates, or any of its
officers.  Neither shall Employee disclose any of the Company’s or the Company’s
affiliates’ trade secrets or inventions of which Employee has gained knowledge
during his employment with the Company.  This paragraph shall not apply to any
such information that: (1) Employee is required to disclose by law; (2) has been
otherwise disseminated, disclosed, or made available to the public; or (3) was
obtained after his employment with the Company ended and from some source other
than the Company, which source was under no obligation of confidentiality.
 
(f) Effect of Breach.  Employee agrees that a breach of any obligation in this
Section 4 cannot adequately be compensated by money damages and, therefore, the
Company shall be entitled, in addition to any other right or remedy available to
it (including, but not limited to, an action for damages), to an injunction
restraining such breach or a threatened breach and to specific performance of
such provisions, and Employee hereby consents to the issuance of such injunction
and to the ordering of specific performance, without the requirement of the
Company to post any bond or other security.
 
(g) Other Rights Preserved.  Nothing in this Section 4 eliminates or diminishes
rights which the Company may have with respect to the subject matter hereof
under other agreements, the governing statutes, or under provisions of law,
equity, or otherwise.  Without limiting the foregoing, this section does not
limit any rights the Company may have under any agreement with Employee
regarding trade secrets and confidential information.
 
Section 5. Termination.  This Agreement shall terminate upon the following
circumstances:
 
(a) General.  This Agreement shall be effective as of the Effective Date and
shall terminate on the first anniversary following the Effective Date, unless
terminated earlier as provided hereunder (the “Employment Period”); provided,
however, that this Agreement shall be automatically renewed for successive one
(1) year periods, unless Employee or the Company notifies the other in writing
at least 120 days prior to the termination date of the Agreement of the party’s
intent not to renew this Agreement, in which event this Agreement shall
terminate on the termination date.
 
(b) Termination Without Cause.  This Agreement may be terminated at any time at
the election of either Employee or the Company for any reason, no reason, or
Good Reason, or without cause, but subject to the provisions of this
Agreement.  It is expressly understood that Employee’s employment is strictly
“at will.”
 
 
4

--------------------------------------------------------------------------------

 
(c) Cause.  This Agreement may be terminated at any time by the Company for
Cause.  “Cause” for this purpose shall mean (i) Employee committing a material
breach of this Agreement or is convicted of any crime involving moral turpitude,
including such acts as fraud, dishonesty, disclosure of confidential
information, or the commission of a felony, or direct and deliberate acts
constituting a material breach of his duty of loyalty to the Company, or (ii)
Employee willfully or recklessly refusing to perform the material duties
reasonably assigned to him by the Company's Board that are consistent with the
provisions of this Agreement, when such willful or reckless refusal does not
result from a Disability, or (iii) Employee's willful or gross malfeasance or
nonfeasance of the material duties reasonably assigned to him by the Company's
Board that are consistent with the provisions of this Agreement, when such
malfeasance or nonfeasance does not result from a Disability,
 
(d) Death/Disability.  This Agreement may be terminated by the Company upon
Employee’s death or his being unable to render the services required to be
rendered by him during the Employment Period for a period of one hundred eighty
(180) days during any twelve-month period (“Disability”).
 
(e) Implied Covenant of Good Faith and Fair Dealing.  The parties acknowledge
that the State of Texas recognizes that an implied covenant of good faith and
fair dealing is a part of every contract, even an employee at will
contract.  Although such covenant cannot change the express terms of this
contract, such covenant applies to this contract.
 
Section 6. Effect of Termination.
 
(a) If Employee’s employment is terminated (i) voluntarily by Employee without
Good Reason, or (ii) by the Company for Cause, the Company shall pay Employee’s
compensation only through the last day of the Employment Period and, except as
may otherwise be expressly provided in this Agreement or in any Benefit Plan,
the Company shall have no further obligation to Employee.
 
(b) If Employee’s employment is terminated by the Company other than for Cause,
including any discharge without Cause, liquidation or dissolution of the Company
(other than due to the bankruptcy), discharge upon a Change of Control (as
defined below), or a termination caused by death or Disability, or if Employee
voluntarily resigns for Good Reason, for so long as Employee is not in breach of
his continuing obligations under Section 4, the Company shall continue to pay
Employee (or his estate) an amount equal to his Base Salary in effect
immediately prior to the termination of his employment for a period of twelve
(12) months, to be paid in accordance with the Company’s regular payroll
practices through the end of the fiscal year in which termination occurs and
then in one lump sum payable to Employee in the first month of the calendar year
following termination, as well as any pro rated bonuses determined by the Board,
plus benefits on a substantially equivalent basis to those which would have been
provided to Employee in accordance with the Benefit Plans described in Section
3(d) of this Agreement.  Except as may otherwise be expressly provided in this
Agreement, the Company shall have no further obligation to Employee.  For
purposes of this Section 6(b), “Good Reason” shall mean:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)  
the diminution in the overall importance of Employee’s role, as determined by
(a) an adverse change in Employee's title, authority, duties or
responsibilities; or (b) a reduction in Employee’s Base Salary or Annual Bonus
opportunity;

 
 
(ii)  
any failure by the Company to comply with any material provision of this
Agreement other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith that is remedied by the Company promptly after receipt of
notice thereof given by Employee; or

 
 
(iii)  
the requirement by the Company that the Subscriber relocate more than fifty (50)
miles outside of Midland, Texas.

 
Notwithstanding the foregoing, in the event that a Change of Control (as defined
below) occurs during the Employment Period, Employee may terminate Employee's
employment for any reason during the 90-day period following the effective date
of the Change of Control and such termination shall be deemed to be for Good
Reason.
 
For purposes of this Agreement, “Change of Control” shall mean the sale of all
or substantially all the assets of the Company; any merger, consolidation or
acquisition of the Company with, by or into another corporation, entity or
person; or any change in the ownership of more than fifty percent (50%) of the
voting capital stock of the Company in one or more related transactions.
 
In the event that the Company challenges Employee’s determination of Good
Reason, the Company shall continue to make the payments and provide the benefits
to Employee as set forth in Section 6. If it is finally determined pursuant to
the procedures set forth in this Agreement that Employee’s resignation was not
for Good Reason, Employee shall reimburse the Company the amounts to which it is
finally determined to be entitled.
 
(c) On termination of employment, Employee (or if terminated by Disability, his
authorized agent) shall deliver all trade secrets, confidential information,
records, notes, data, memoranda, and equipment of any nature that are in
Employee’s (or his estate’s) possession or under his control and that are the
property of the Company or relate to the business of the Company, and Employee
(or his estate) shall pay to the Company any amounts due and owning from
Employee to the Company as specified in this Agreement.
 
(d) The obligations of Section 4 through Section 9 of this Agreement shall
survive the expiration or termination of this Agreement.
 
Section 7. Representations and Warranties.
 
(a) No Conflicts.  Employee represents and warrants to the Company that Employee
is under no duty (whether contractual, fiduciary, or otherwise) that would
prevent, restrict, or limit Employee from fully performing all duties and
services for the Company, and the performance of such duties and services shall
not conflict with any other agreement or obligation to which Employee is bound.
 
 
6

--------------------------------------------------------------------------------

 
(b) No Hardship.  Employee represents and acknowledges that Employee’s
experience and/or abilities are such that observance of the covenants contained
in this Agreement will not cause Employee any undue hardship nor will they
unreasonably interfere with Employee’s ability to earn a livelihood.
 
Section 8. Alternative Dispute Resolution.
 
(a) Mediation.  Employee and the Company agree to submit, prior to arbitration,
all unsettled claims, disputes, controversies, and other matters in question
between them arising out of or relating to this Agreement (including but not
limited to any claim that the Agreement or any of its provisions is invalid,
illegal, or otherwise voidable or void) or the dealings or relationship between
Employee and the Company (“Disputes”) to mediation in Midland, Texas, and in
accordance with the Commercial Mediation Rules of the American Arbitration
Association currently in effect.  The mediation shall be private, confidential,
voluntary, and nonbinding.  Any party may withdraw from the mediation at any
time before signing a settlement agreement upon written notice to each other
party and to the mediator.  The mediator shall be mutually selected by and
agreed upon by both Employee and the Company and shall be neutral and
impartial.  The mediator shall be disqualified as a witness, consultant, expert,
or counsel for either party with respect to the matters in Dispute and any
related matters.  The Company and Employee shall pay their respective attorneys’
fee and other costs associated with the mediation, and the Company and Employee
shall equally bear the costs and fees of the mediator.  If a Dispute cannot be
resolved through mediation within ninety (90) days of being submitted to
mediation, the parties agree to submit the Dispute to arbitration.
 
(b) Arbitration.  Subject to Section 8(a), all Disputes will be submitted for
binding arbitration to the American Arbitration Association on demand of either
party.  Such arbitration proceeding will be conducted in Midland, Texas, and,
except as otherwise provided in this Agreement, will be heard by one (1)
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect.  All matters relating to arbitration
will be governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et. seq.) and not
by any state arbitration law.  The arbitrator will have the right to award or
include in his award any relief which he deems proper under the circumstances,
including, without limitation, money damages (with interest on unpaid amounts
from the date due), specific performance, injunctive relief, and of this
Agreement, reasonable attorneys’ fees and costs, provided that the arbitrator
will not have the right to amend or modify the terms of this Agreement.  The
award and decision of the arbitrator will be conclusive and binding upon all
parties hereto, and judgment upon the award may be entered in any court of
competent jurisdiction.  Except as specified above, the Company and Employee
shall pay their respective attorneys’ fee and other costs associated with the
arbitration, and the Company and Employee shall equally bear the costs and fees
of the arbitrator.
 
(c) Confidentiality.  Employee and the Company agree that they will not
disclose, or permit those acting on their behalf to disclose, any aspect of the
proceedings under Section 8(a) and Section 8(b), including but not limited to
the resolution or the existence or amount of any award, to any person, firm,
organization, or entity of any character or nature, unless divulged (i) to an
agency of the federal or state government, (ii) pursuant to a court order, (iii)
pursuant to a requirement of law, (iv) pursuant to prior written consent of the
Company or Employee, or (v)
 
 
7

--------------------------------------------------------------------------------

 
pursuant to a legal proceeding to enforce a settlement agreement or arbitration
award.  This provision is not intended to prohibit nor does it prohibit
Employee’s or the Company’s disclosures of the terms of any settlement or
arbitration award to their attorney(s), accountant(s), financial advisor(s), or
family members, provided that they comply with the provisions of this paragraph.
 
(d) Injunctions.  Notwithstanding anything to the contrary contained in this
Section 8, the Company and Employee shall have the right in a proper case to
obtain temporary restraining orders and temporary or preliminary injunctive
relief from a court of competent jurisdiction; provided, however, that the
moving party, Company or Employee, must contemporaneously submit the Dispute(s)
for non-binding mediation under Section 8(a) and then for arbitration under
Section 8(b) on the merits as provided herein if such Disputes cannot be
resolved through mediation.
 
Section 9. General.
 
(a) Notices.  All notices required or permitted under this Agreement shall be in
writing, may be made by personal delivery or facsimile transmission, effective
on the day of such delivery or receipt of such transmission, or may be mailed by
registered or certified mail, effective two (2) days after the date of mailing,
addressed as follows:
 
To the Company:
 
American Standard Energy Corp.
4800 North Scottsdale Road, Suite 1400
Scottsdale, Arizona 85251
Attn:  Chief Executive Officer
 
with a copy to:
 
Baker Donelson Bearman Caldwell & Berkowitz, PC
211 Commerce Street, Suite 800
Nashville, Tennessee 37201
Attn:  Tonya Mitchem Grindon


or such other person or address as designated in writing to Employee.
 
To Employee:
 
J. Steven Person
2006 Sinclair
Midland, TX  79705


at his last known residence address or to such other address as designated by
him in writing to the Company.
 
(b) Successors.  This Agreement shall be assignable or transferable (whether by
pledge, grant of a security interest, sales contract or otherwise) by
Employer.  This Agreement
 
 
8

--------------------------------------------------------------------------------

 
shall be binding upon and shall inure to the benefit of the Company, its
successors and assigns, and also to Employee.  If Employee dies during the term
of this Agreement, the obligation to pay salary and provide benefits shall
immediately cease; and, absent actual notice of any probate proceeding, the
Company shall pay any compensation due for the period preceding Employee’s death
to the following person(s) in order of preference:  (i) spouse of Employee; (ii)
children of Employee eighteen years of age and over, in equal shares; (iii)
brothers, in equal shares; or (d) the person to whom funeral expenses are
due.  Upon payment of such sum, the Company shall be relieved of all further
obligations hereunder.
 
(c) Waiver, Modification, and Interpretation.  No provisions of this Agreement
may be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in a writing signed by Employee and an appropriate
officer of the Company empowered to sign the same by the Board.  No waiver by
either party at any time of any breach by the party of, or compliance with, any
condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same time or at any prior to subsequent time.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Texas.  Except as provided in Section 8, any action brought to
enforce or interpret this Agreement shall be maintained exclusively in the state
and federal courts located in Midland, Texas.
 
(d) Interpretation.  The headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of any
provision of this Agreement.  No provision of this Agreement shall be
interpreted for or against any party hereto on the basis that such party was the
draftsman of such provision; and no presumption or burden of proof shall arise
disfavoring or favoring any party by virtue of the authorship of any of the
provisions of this Agreement.
 
(e) Counterparts.  The Company and Employee may execute this Agreement in any
number of counterparts, each of which shall be deemed to be an original but all
of which shall constitute but one instrument.  In proving this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.
 
(f) Invalidity of Provisions.  If a court of competent jurisdiction shall
declare that any provision of this Agreement is invalid, illegal, or
unenforceable in any respect, and if the rights and obligations of the Parties
to this Agreement will not be materially and adversely affected thereby, in lieu
of such illegal, invalid, or unenforceable provision the court may add as a part
of this Agreement a legal, valid, and enforceable provision as similar in terms
to such illegal, invalid, or unenforceable provision as is possible.  If such
court cannot so substitute or declines to so substitute for such invalid,
illegal, or unenforceable provision, (i) such provision will be fully severable;
(ii) this Agreement will be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part hereof; and (iii) the
remaining provisions of this Agreement will remain in full force and effect and
not be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom.  The covenants contained in this Agreement shall each be
construed to be a separate agreement independent of any other provision of this
Agreement, and the existence of any claim or cause of action of Employee against
the Company, predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of said covenants.
 
 
9

--------------------------------------------------------------------------------

 
(g) Entire Agreement.  This Agreement (together with the documents expressly
referenced herein) constitutes the entire agreement between the parties,
supersedes in all respects any prior agreement between the Company and Employee
and may not be changed except by a writing duly executed and delivered by the
Company and Employee in the same manner as this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first written above.
 


AMERICAN STANDARD ENERGY CORP.




By:  __________________________________         
Name: ________________________________          
Title: _________________________________          






EMPLOYEE




_____________________________________
J. Steven Person
